Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
ALLOWABILITY NOTICE
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 10 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a distribution system according to the claim including a conveyor comprises: a plurality of rollers; an arm operably connected to the plurality of rollers; and a pneumatic cylinder operably connected to the arm, wherein the pneumatic cylinder is configured to move the arm so as to simultaneously rotate each of the plurality of rollers in a uniform rotational direction.
The subject matter of the independent claim 15 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a distribution system according to the claim including wherein each of the plurality of rollers is spaced apart by a gap and the conveyor further comprises a plurality of gates, wherein each of the plurality of gates is attached to a respective one of the plurality of rollers.
The subject matter of the independent claim 18 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a distribution system according to the claim including a gate attached to the lower end of the hopper so as to define a gap between the gate and the conveyor configured to allow the 
The subject matter of the independent claim 22 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a distribution system according to the claim including a plate defining a lower end of the internal chamber and configured to support the material, wherein the plate defines at least one passage extending therethrough and wherein the plate defines a lower portion adjacent the at least one outlet and a sloped portion, wherein the sloped portion is angularly offset from the lower portion and configured to direct the material to flow downwards to the lower portion, wherein the at least one passage extends through the lower portion of the plate.
The subject matter of the independent claim 26 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a distribution system according to the claim including a hopper defining a cavity for storing the supply of material, the hopper having an upper end and a lower end opposite the upper end along a vertical direction; a conveyor positioned at the lower end of the hopper and configured to directly engage and act upon the supply of material within the hopper, wherein the conveyor is configured to selectively transfer a quantity of the material from the hopper; and a distribution bin comprising: a housing defining an internal chamber configured to receive the material from the hopper; at least one outlet configured to direct the material from the distribution bin; a plate defining a lower end of the internal chamber and configured to support the material, wherein the plate defines at least one passage extending therethrough; a manifold positioned below the plate, wherein the 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Stefanik (US Patent No. 5,176,295) is considered to be the closest prior art and does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a distribution system for storing and conveying a supply of material, the distribution system comprising: a hopper defining a cavity for storing the supply of material, the hopper having an upper end and a lower end opposite the upper end along a vertical direction; a conveyor positioned at the lower end of the hopper and configured to directly engage and act upon the supply of material within the hopper, wherein a portion of the conveyor is configured to rotate about an axis that is perpendicular to the vertical direction so as to selectively transfer a quantity of the material from the hopper.
Ganzer et al. (US Patent No. 9,470,368) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a distribution system configured to provide a distribution bin configured to receive the material from a hopper, the distribution bin comprising: a housing defining an internal chamber configured to receive the material; at least one outlet configured to direct the material from the distribution bin; a plate defining a lower end of the internal chamber and configured to support the material and direct the material to the at least one outlet; and an agitation 
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754